Citation Nr: 0210163	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to July 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 RO decision which denied service 
connection for a right shoulder disability, on the basis that 
the claim was not well grounded.  

In a September 1999 Statement of the Case, the RO denied the 
claim of service connection on the basis that no new and 
material evidence had been received to reopen the claim (the 
RO added that the claim was also not well grounded).  In a 
December 1999 Supplemental Statement of the Case, the RO 
denied the claim of service connection solely on the basis 
that there was no new and material evidence to reopen it.  

The Board notes that in the August 1999 decision, wherein the 
RO readjudicated the veteran's right shoulder claim, the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection was not 
considered.   Instead, the RO adjudicated the claim on the 
merits.  Even if the RO determined that new and material 
evidence was presented to reopen the claim, such is not 
binding on the Board, and the Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).


FINDING OF FACT

In an unappealed May 1975 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disability; the evidence received since the May 1975 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  
CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a right shoulder disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

During the pendency of the veteran's claim to reopen, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA are applicable to the veteran's claim to reopen.  
However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

As explained below, the Board is of the opinion that new and 
material evidence has been presented to reopen the veteran's 
claim.  Therefore, no additional evidence or information is 
required to substantiate the veteran's claim to reopen.  

A claim for service connection for a right shoulder 
disability was initially denied by the RO in an unappealed 
decision of September 1974 on the basis that the veteran had 
no chronic right shoulder disability.  Service connection for 
this disability was thereafter denied in a March 1975 rating 
decision on the basis that the veteran's right shoulder 
disability was due to a post-service injury rather than 
service trauma.  The veteran did not perfect an appeal of 
this decision.  It is the last final disallowance of the 
veteran's claim. 

When the RO denied the claim of service connection for a 
right shoulder disability in May 1975, it had considered the 
following evidence:  

The service medical records showed that 
on March 28, 1972, the veteran was seen 
for complaints of an injured right 
shoulder and was treated for a muscle 
strain.  He had reported falling from a 
motorcycle the previous day.  X-rays of 
the shoulder showed no abnormality.  He 
was released to duty, with his arm in a 
sling.  There was no further treatment 
for the shoulder.  On a separation 
physical examination in June 1973, the 
veteran's upper extremities were noted to 
be normal.  

On an Employer's First Report of Work 
Injury, dated May 1,1974, the veteran's 
employer indicated that the veteran 
dislocated his right shoulder that day 
while lifting and moving a table.  It was 
noted that the veteran was taken to Park 
City Hospital in Bridgeport, Connecticut.  

Medical records dated July 8, 1974, from 
Milford Hospital indicate that the 
veteran underwent a closed reduction of a 
dislocated right shoulder.  It was noted 
that the shoulder was dislocated while 
swimming.  It was also noted that the 
veteran had had dislocations seven times.  

In a statement dated in January 1975, the 
veteran's employer indicated that the 
veteran's supervisor had to schedule many 
jobs around the veteran for fear that it 
would cause a dislocation in his right 
shoulder.  

In a statement dated in January 1975, a 
friend of the veteran indicated that on 
July 8, 1974, the veteran dislocated his 
right shoulder at her swimming pool.  She 
stated that he was helped out of the 
swimming pool and taken to the hospital.  

In a March 1975 statement, the veteran 
indicated that he was hospitalized at the 
VA Medical Center (VAMC) in West Haven, 
Connecticut from February to March 1975.  
(These records were not obtained by the 
RO after such notice by the veteran.)

The evidence received since the March 1975 RO decision 
includes the following evidence:  

A May 1974 VA medical certificate 
indicates that the veteran complained of 
recurrent dislocation of the right 
shoulder.  He reported that his first 
dislocation occurred while in service 
during a motorcycle accident in 1972 and 
that his most recent dislocation occurred 
the previous day while lifting at work.  
(He noted that it was his fourth or fifth 
dislocation.)  He had no other 
complaints.  He presented that day for an 
evaluation for surgery.  An examination 
revealed right shoulder limitation of 
motion with some pain on internal and 
external rotation and on elevation above 
50 degrees.  The impression was chronic 
recurrent dislocation of the right 
shoulder joint (four to five times, with 
the fifth on May 1, 1974).  

Records dated in February and March 1975 
from the West Haven VAMC show that the 
veteran was hospitalized in February 1975 
and underwent a modified Bristow repair 
of the right shoulder.  It was noted in a 
medical certificate and hospital summary 
that he had sustained a traumatic 
dislocation of the right shoulder in 1972 
as a result of a motorcycle accident and 
had since dislocated his shoulder on 12 
occasions, with the last dislocation 
occurring the previous week when the 
veteran was throwing a snowball.  

Medical records dated in 1998 and 1999 
from the VA and Rocky Hill Veterans' Home 
and Hospital show that the veteran had 
been treated for a chronic right shoulder 
condition.  A September 1999 record 
indicates that he had a history of 
chronic dislocations secondary to a motor 
vehicle accident in 1973 with surgery 
performed in 1975 to prevent further 
dislocations.  

In a January 2000 statement and at an 
April 2000 RO hearing, the veteran 
asserted that his right shoulder was 
initially injured in a motorcycle 
accident during service, for which he was 
treated at Evans Hospital at Kadena Air 
Force Base in Okinawa, Japan.  He 
described the medical procedure at the 
time to get his right arm back in its 
socket (he claimed it was not very 
professional in his opinion) and reported 
that his shoulder dislocated between 12 
and 32 times in the year or two following 
his discharge from service.  He 
attributed his current shoulder 
disability to the original shoulder 
injury and medical treatment he received 
at Evans Hospital during service.  

In regard to the additional evidence received since the May 
1975 rating decision, of particular significance is the May 
1974 VA medical certificate which shows that the veteran had 
chronic shoulder dislocations since an injury during service 
(and not just since a work injury the previous day).  The 
diagnosis was chronic recurrent dislocation of the right 
shoulder joint.  Also of particular note is the 
February/March 1975 VAMC hospital records which show that the 
veteran underwent surgery for recurrent right shoulder 
dislocations and that he had dislocated the same shoulder 
numerous times since a traumatic injury in 1972.  

The Board finds that the evidence submitted since the May 
1975 RO decision includes evidence that is new and material.  
In this regard, the Board finds that the history reported by 
the veteran of multiple shoulder dislocations during the 
first year or two after service and the medical evidence of 
chronic right shoulder dislocations following the service 
trauma are not cumulative or duplicative of the evidence 
previously of record and are so significant, when considered 
in the context of the evidence previously of record, that 
they must be considered to fairly consider the merits of the 
veteran's claim.  Accordingly, reopening of the claim is in 
order.  

The Board is undertaking additional development on the 
veteran's reopened claim of service connection for a right 
shoulder disability pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the reopened 
claim.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim of service 
connection for a right shoulder disability is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

